/M..
NSEELOI

MHQE

. .. .sorm§m
§§ wo 50 §§ SQQEQ m dam 3 noon 03 §§ mmo&m= 53 2 22 33 one
.. . .no§§m 05 @§E §§ 95 §§ §§

_..,bam§~ §§ wagon umw EB§ 8. §§ m cum 8 moon §§ 93 wn<
...~€ws§_.. § 50 3m 95 @an@ 3 vaca §§ 05

.EO.H EEA E.B~E. 05 on op wiow mm @Bmo&$ hmo

.s@&.§ mg m§& 3 w§?.~£ MooA

330me BQE w§m€oo 05 w§§ § 3m .SFE m §§ Hmm§pmn§ 2 QEH
d@>o MSB SE=QE 05 3 QBBSB §§ m BQBQEE §§

. . .Ho@oE uaw 25 v@§p op 3 moon 53 QE.H

.:BoE

232 d op 295 EW…E wm dan op 253 x §§ 03 EQB co E:oom% §§ am

. ...QEQE

.Bm gm § 8 §§ ahead wo §§st m @B§mm&vh hac §§ w 322 now md.
§§ 5a

,Mcmmm §§on mm ®Boom m=EB § H H§B §§ ...H.§=Bo@ 05 com cab sch w<
.E:pz< we Q>QE 05 .H£ §§ E@Emo 05 2 §§

m< £.L

gaf “mu=mtonEH

§x.§=§< mo m>oz LumF=m

d §§ d=._£_oz "uu

._Q:mm>> _:mn_ “Eou_mmpmmz©=cmmm.wx§ now

_>_< mead @BN dm E_H.Em>oz smwmm§m>_., Scmm.
tw>~mo vime "EP_"_

 

. M§
SH§EE@ 8 aim 05 @§§@w§ now §§ E.m

§HZMEWZOO

~m=._mno_monm@m>,m._>£w~§o& rex 2550 6._.
E< man _._. wm .£.QN _om ._BEQEZ §§
x¢_x.=§n=< ve o>o_>__ 5>"_ “Bm~nsm
% Eou.ano&_£.&mumumommo@§mE tm>_uc iowa nEo,_L

 

 

FW: NWTN| Committee UEdate AEri| 6, 2017..xlsx

From: lanrk Calvert <"/o=first organization/ou=exchange administrative group
(fydibohf23spdlt)/cn=reoipients!cn=a443e6d571cb4990baedobZZaUZBWaZ-tod m">

To: Connle Hoff <mountainviews@sbcglobal.net>

Date: Fri, 07 Apr 2017 09:59:45 -0700

Attachments: N\N'l'lvl Cornmittee Update April 6, 2017..xlsx (13.05 KB); Bressler Settlement
Agreement/Final for Signature [KLG-USW_ActiveO'l .FlD237675] (80.9 kB); FEB
MARCh SNAP SHOT.docx (14.95 kB); l\/|ARCH APRIL SNAP SHOT.clocx (15.3 kB)

coNFI:oENTIA_L

From: Mark Calvert

senn vvednesday, April 5, 2017 6:20 Plvl

To: Northrup, l\/lark D. ; Gearin, lVli|<e

Cc: Bi|| Atalla ; F’aul Wagner

Subject: NWTlV| Cornmittee Update Apri| 6, 2017..xlsx

Mark

Here is the agenda for the call tomorrow at 2:00 PM to 3 :OO PM

The agenda Will give the committee a good understanding of the overall status of the case and
the status of operations of the company. IWill have Bill and Paul join the call to share
information on the operations and the committee member will be able to asl< operating
questions In addition l\/like Will provide information on the status of the litigation With Ross/
Medallic and l Will provide some information on the status of the fraud analysis

The goal is to share all information on the status of the operations and litigation and answer
any questions the committee might have l\/_[y guess is this will call Will be over an hour. ..
Looking forward to updating the committee

 

Mark

Participant Instructions: _ __ w _
¢_-,_:.Q.Fth..mp_ ._ _.

l-lost l\larne: 7 _

Participant Access Code: !0175360

ll!liller Nash Conferencing Phone Numbers

Portland Local: 503-205-2700

Seatt|e Local: 206-777-7557

Vancouver Local: 360-619-7054

Bend l_ocal: 541-749-3344

Tol| Free: 866-853-8383

internal Extenslon: 2700

Participant Detai|ed lnstructions:

Participant: Dial one of the l\/liller Nash Conferencing numbers.
Op_erator: Welcorne to Shoretel Converged Conferencing.
Enter an access code, then press #. To cancel press *.
Particigant: Enter Participant Access Code from above.

lf the leader has already activated the conference:
Ogerator: One moment Whlle your call is connected

lf the leader has not yet activated the Conference:
Ogerator: The leader hasn’t activated this call yet.

'B'S

P[ease stay on the line. To turn off the music press l.

 

 

DO_CUIV|EN"' PROVIDED NA lVELY

 

Name: NX__CALVERT_OOOOQOBB.X|$X

Size: 13KB (13,054 bytes)

DocuMENT PRovtDED NATIVELY 14

alj

_ NWTM
Agenda for Committee Meeting
As oprri16, 2016

Outline of topics to be discussed:
1 Results of the hearing on discovery, continuance of the Medallic trial
and exclusion of Medaliic expert Witness
Discovery Provided
Revievv of discovery by Medallic
l?>ifl,lrcationJ insolvency and reasonable equivalent value
EXpert report not adequate but Will he included limited to report
Cost of deposition of expert vvill be covered by Medallic
Trial is scheduled for May 2 to 4 and continued to June 3 to 5th

F'*BCDQ..GG"N

2 Settlenlent discussion With Ross / Medallic
a Strong desire to settle due to admin costs of trial
b Proposed settlement terms are too expensive currently
c Deal breaking terms, taxes and Medallic name

3 Ross Deposition
a Number of issue With the start of deposition
b Completed two days total of 8 hours
c Will be completed deposition on April 14th
d Interesting comments made by Ross

4 Medallic Expert deposition shooting for April 14th
a Will determine amount of Work actual completed
b Lack sufficient time to do any significant procedures

5 Mark Calvert, Trustee deposition is scheduled for Aprii 19th
a l\/laj or flndings: ‘
insolvent prior to 2007,
Reasonable equivalent value shortfall over $10 million q
Use of float to fund operations has been confirmed
Realized and unrealized losses Were as high as 340 million in 2007
Delays in delivers to make money in a decreasing market ~
Significant Work completed on timing of insolvency
Only open item is inventory unable to tie down on year by year basis

l'“thQ.(>U"

'¥l

6` Status of Bressler and potential other case settlement issues;
t a Settlement gives him a claim in the estate of 33 million
b His decision was partially tax based, ordinary loss vs capital _

7 Operating Report from Bill
a Status of sales growth and change in sales approach
b Status of maj or contract discussions
c Nevada TV Station

8 Staffing changes past three months
a VP of l\/larketing Tenninated / New VP Marketing Retained
b VP of Sales Terminated
c Tool Room Manager Terminated
d CFO / Controller in process of retaining

9 Operating Results for March
a March Sale of Sl.2 million, profitable
April sales projected at $1.3 million and profitable
May sales, still filling up. .. but believe $1.3 million and profitable
June expecting sales of over $1.0 million
luly, first month Where l have a concern about profitability

€DQ.,OC"

10 Plan status y
a Just need Medallic Litigation Resolved
b Ready to move forward with Plan, could file by June
c Will depend on sales growth
d Will sell company if sales growth does not materialize

11 Possible buyer of the company
a Not interested if sales continue to improve
b Will have discussions and be prepared to sale do not grow as needed
c Purchase price of say 338 million

12 FBI update
a Pulled to another case for over a month
b Next meeting next week to share insolvency analysis
c Do not expect anything until the June time frame

13 Question and Answers

o,‘l>

SETTLEMENT AGREEMENT

This Settlement Agreernent (“Agreement”) is entered into and effective as of this
9th day of March, 2017,_ upon the terms and conditions set forth below, by and between
Mark Calvert as Chapter ll Trustee for Northwest Territorial Mint, LLC (“Trustee”) in .
bankruptcy case no. 16-11767, United States Bankruptcy Court for the Western District
of Washington and Richard Bressler on behalf of himself and his marital community
(‘°Bressler”). The Trustee and Bressler are collectively referred to herein as the “Parties.”

RECITALS

A. On April l, 2016, Northwest Territorial Mint, LLC (the “Debtor” or the
“Mint”) died a chapter ll voluntary bankruptcy petitionJ commencing Case No. 16~
l 1767-CMA (the “Bankruptcy Case”) in the United States Bankruptcy Court for the
Western District of Washington (the “Bankruptcy Court”)_ On April ll, 2016, the
Banlnuptcy Court appointed Mark Calvert as chapter ll Trustee.

B. Bressler is a member and fifty percent interest holder in l\/_[edallic Art
Cornpany LLC, aNevada limited liability company (“l\/ledallic”). Bressler invested
Three Million Dollars ($3,000,000) to acquire his interest in Medallic in luly, 2009_
Bressler’s intent in making his investment in Medallic was to become a financial member
only, with no management or operational role, for the purpose of realizing a desired rate
of return analogous to a capital lease The remaining fifty percent interest in l\/.[edallic is
nominally held by Ross Hansen (“Hansen”) and a corporate affiliate of Hansen, Medallic
Art Corporation. Under the terms of the Medallic Limited Liability Company
Agreement, managerial control over Medallic is presently vested in Medallic Art
Corporation which is solely owned and controlled by Hansen.

C. Medallic, under the exclusive control of Hansen, died a complaint against
the Trustee under Adversary No. 16-01196, United States Bankruptcy Court for the
Western District ofWashington (the “Medallic Litigation"). The Trustee has answered
and counterclaimed Among the claims at issue in the Medallic Litigation, is the
Trustee’s claim that Medallic should be substantively consolidated with the bankruptcy
estate of the Mint or alternatively, that Medallic should be deemed an alter ego of the
l\/lint (collectively these claims are the “Substantive Consolidation Claims”). lfthe
Court orders substantive consolidation of Medallic and the Mint, the assets and liabilities
ofi\/ledallic and the Mint will be consolidated into a single pool to satisfy claims of
creditors of both entities and intercompany claims between Medallic and the Mint will be
extinguished

D. In the Medallic litigatiori the Trustee has also alleged the existence of
fraudulent transfers to include the more than $3.3 million in direct transfers from the 7
Mint to l\/ledallic and transfers by the Mint for the benefit of Medallic. Bressler is not a
party to the l\/ledallic Litigation. l\/ledallic ceased making distributions to Bressler on
account of his investment in 2013_

ga

E. The Trustee asserts thatJ without Bressler’s knowledgeJ the Mint and
Medallic were operated by Hansen prior to the bankruptcy in a manner which exhibited
attributes of a Ponzi scheme in that orders of bullion customers of the l\/lint were nilnlled
primarily from later customer deposits while the Mint made false and misleading

statements and concealed material facts from bullion customers in order to induce them
to extend credit to the l\/lint.

F. The Trustee has formulated a plan of reorganization for the consolidated
Mint which is premised on the continued operations of the substantively consolidated
Mint to drive profits which will be distributed to pay the claims of creditors The plan
has been drafted, but not yet filed with the Court and the Court has not yet considered the
approval of a disclosure statement for the plan Resolution of the Substantive
Consolidation Clairns is important to the furtherance of the estate°s interests in achieving
connrmation of a plan of reorganization

G. The parties to this Agreement wish.to resolve potential claims and issues
between them as reflected by the terms contained below.

M

ln consideration of the mutual promises and covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties to this Agreement agree as follows:

l. Recitals. The Recitals set forth above constitute an integral part of this
Agreernent and the parties hereby affirm the facts set forth therein and agree to the
incorporation of the Recitals by this reference with the same force and effect as if set
forth herein as agreements of the Parties.

2. Stipulation to Substantive Consolidation. Bressler stipulates to and agrees
not to oppose the Trustee’s proposed substantive consolidation of Medallic with the
bankruptcy estate of the Mint. To the extent that Bressler obtains management control
over l_\/.[edallic, he will cause Medallic to stipulate to and not oppose the Trustee’s
proposed substantive consolidation of Medallic with the bankruptcy estate of the l\/_[int.
lt` the Court does not order substantive consolidation of l\/.[edal]ic with the bankruptcy
estate of the Mint, Bressler stipulates to and agrees not to oppose the Court’s
determination that Medallic is an alter ego of the Mint. To the extent that Bressler obtains
management control over Medallic, he will cause Medallic to stipulate to and not oppose
a determination that l\/ledallic is an alter ego of the Mnt. Nothi.ng in this Agreernent
presumes or shall be interpreted to compel Bressler to become the Manager of Medallic.

3. Allowance of Claim. lfthe Court substantively consolidates the Mint with
Medallic, or finds that l\/ledallic is an alter ego of the l\/lint, Mr. Bressler will be granted
an allowed general unsecured claim in the Bankruptcy Case in the amount of Three
Million Dollars ($3,000,000)_ Other than this Three Million Dollar allowed general
unsecured claim, Bressler will not be entitled to any claim or interest in the bankruptcy
case.

Settlement Agreement -[AP G]

4. Release of Claims by Trustee agginst Bressler. Contingent upon the
hilr'illment by Bressler of his obligations under this Agreement, and the Court’s
substantive consolidation of Medallic with the bankruptcy estate of the l\/lint or the
Court’s finding that Medallic is the alter ego of the Mint, the Trustee, on behalf of the
Bankruptcy Estate, its respective agents, afliliates, parents, subsidiaries officers,
directors, shareholders, legal representatives, successors and assigns, shall be deemed to
have fully and forever releasedJ compromised and discharged Bressler and his current,
former, and future, agents, lawyers, employees, predecessorsJ successors, assigns,
aHiliatesJ and representatives from all actions, clairns, demandsJ damages, debts, losses,
liabilities, indebtedness, causes of action (whether at law or in equity) and obligations of
whatever kind or nature, whether now known or herea&er discovered, direct or indirect,
new or existing foreseen or unforeseen, by reason of any matter, cause or thing

whatsoever occurring on or prior to the date hereof, arising out of or relating to the affairs
of Medallic and the Mint. `

5. Release of Claims by Bressler. Contingent upon the fulfillment by the
Trustee of his obligations under this Agreement on behalf of the Banlcruptcy Estate and
the Court’s substantive consolidation ofl\/ledallic with the bankruptcy estate of the l\/lint
or the Court’s finding that Medallic is the alter ego of the Mint, Bressler, his respective
agents, afhliates, parents, subsidiaries, oflicers, directors, shareholders legal
representatives successors and assigns shall be deemed to have billy and forever
released, comprised and discharged the Bankruptcy Estate, the Trustee, and the Trustee’s
current, former, and iiiture, agents, lawyers, employees predecessors, successors, assigns,
afliliates, and representatives from all actions, claims, demandsJ damages, debts, losses,
liabilities, indebtedness, causes of action (whether at law or in equity) and obligations of
whatever kind or nature, whether now known or hereafter discovered, direct or indirect,
new or existing foreseen or unforeseen, by reason of any matter, cause or thing
whatsoever occurring on or prior to the date hereof arising out of or relating to the affairs
of Medallic and the Mint, excepting only his allowed 33 million claim as described in
paragraph 3 above.

7 6. Agreement Subiect to Court Approval. This agreement is binding on the
parties, subject only to the approval of the Bankruptcy Court The Trustee agrees to
promptly apply to the Court for such approval

7. ` Representation_ The Parties to this Agreement have had the opportunity to
review this Agreement and acknowledge that they fully understand and agree to the
contents'herein. The Parties have had the opportunity to consult with their own attorneys
concerning this Agreement and have not entered into this Agreernent under any undue
influence Each of the individuals signing this Agreernent specifically represents and
warrants that they have authority to bind the parties to this Agreement.

8. Governing Law', lurisdiction and Venue. This Agreement is entered into
in Washington and shall be governed by and construed in accordance with the substantive
laws of the State ofWashington, without giving effect to conflicts of laws rules. The
Paities agree that the Bankruptcy Court for the Western District of Washington shall have

Settlement Agreernent -[APG] \~{ l

jurisdiction and shall be the sole venue for the determination of any disputes arising out
of this Agreement_

_ 9. Successors and Assi@s. This Agreement shall inure to the benefit and be
binding upon the parties to this Agreement and their successors and assigns

10. Entire ggeement_ This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, representations,
warranties, statements promises, information arrangements and understandings, whether
oral or written, express or impliedJ with respect to the subject matter hereof No
variations, modifications, or changes herein shall be binding upon any party unless set
forth in a document executed by the Parties.

ll. Counteg:_)arts; SiLature Pages. This Agreernent may be executed in one
or more counterparts, each of which shall constitute an original document but all of
which when taken together shall constitute one and the same agreement Delivery of an
executed copy facsimile or email transmission or other means of electronic
communication producing a printed copy will be deemed to be an execution and delivery
of this Agreement on the date of such communication by the parties so delivering such a
- copy. Any party so delivering such a copy via electronic communication shall deliver an
executed original of this Agreement to the other parties upon request

12. I-leadings_ The captions or headings provided in this Agreement are for
convenience only and shall not be deemed to be a part of this Agreement.

13. Further Assurances. From time to time and without further consideration
the parties hereto shall execute and deliver such other instruments of conveyance,
assignment, transfer, delivery, security and take such other action as may be reasonably
necessary in order to consummate the transactions contemplated by this Agreement,
providing however that any such instruments shall be without warranty

14. -`No Waiver. A party does not waive any right under this Agreement by
failing to insist on compliance with any of the terms of this Agreement or by failing to
exercise any right hereunder Any waivers granted hereunder are effective only if
recorded in a writing signed by the party granting such waiver

15. Severability. lf any provision of this Agreement is determined by any
court or governmental authority to be unenforceable this entire Agreement shall be null
and void.

16. Rules of Construction. Each of the Parties and/or counsel for each party
have reviewed this Agreement and accordingly the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall not be
employed m the interpretation of this Agreement

17. Cumulative Rights/Construction. The rights and remedies of the Parties

Set|'lernent Agreement -[APG] \)Q/

under this Agreement are cumulativeJ and any party may enforce any of its rights or
remedies under this Agreement or other rights and remedies available to it at law or in

equity

Settlement Agreement ~ [APG]

Msnr<: CALvERr, CHAPrsR 1 1 TRusrns or run
Bsnr<;nur>rcr EsrArn or NoRTHWssr TnRsrroRmL
M£Nr, LLC

BY

Mark Calvert

I)ate

RICHARD BR_`ESSLER

 

Date

 

rs

Snap Shot
February Accomplishments and March Priorities

FEBRUARY:

Have begun defining the mission and vision (primarily the positioning statement) for the
‘new’ company_all part of a strategic plan which we will review in l\/larch. Most of the
previous PT’s have been completed and a new set consistent with the company direction
will be defined as the working part of this plan. Completed streamlirn`ng the art
department turn around process (end to end management), working closely with the sales
team to explore large accounts as part of determining their individual effectiveness,
understand the needs of the sales team in terms of lead generation, addressing higher
pricing over competitors, denned a comprehensive set of marketing directions/programs
which are still being prioritized, hired a world class Director of Marketing (3/20 start
date), revamped the sales management role of Don, working to standardize product
offerings, pricingJ shipping costs/margins, established policy for 90 day late AR with
commission payback program, established what is backlog and deleted bookings orr hold
reporting reviewed sales collateral and handout programs refining those with each sales
person, recalibrated sales position--an individual with full resources of the company at
their disposal, and as industry experts in the recognition field by vertical, realigned Don’s
' role as Director of Sales with participation in the newly formed Product Development
Group and as the Sales Force to Art Departrnent conduit l have put in place an bonus
incentive plan for Don to insure his close alignment with the sales team and to help him
focus on getting product out within the quality requirements, since his hnancial
motivation is geared on exceeding quotas and getting the product out_it will stabilize
the Quality Department, working to hire sales people, building a Stock sales team with
Erin and l ames and will add a dedicated pick, pull and ship department reporting to
lames, working on appropriate compensation for the Stock team along with Don,
reviewing resumes for Dayton Controller, Kent Program to RIF obvious candidates
continues with a view to a minimal organization working on understanding product costs
and true cost of sales with Edgars new report, brought in an new D&B sales data base
tool and are in two week trial with the Dayton Sales team and administrators (KEY to
connecting the sales person with the right individual(s)), understanding/defining the
needed management reports for visibility and will further utilize Paul’s l'l` background to
connect our disparate systems this year to provide those reports, focus on MACO lack
luster sales by obtaining list of 35K mailing and putting in place proactive call back and
email program retraining sales people on techniques to handle chigh price’ objections,
moved motivating letter/update to employees to quarterly (April l first letter), worked on
employee corrununications, management coaching, Hawaii closed and assets shipped to
Dayton, handled a few ‘unhappy’ customers, formed dedicated team to deliver Stock
orders, putting bonus program in place similar to leff’s for l ames regarding on~time,

s§_

putting together Product Development team, moving toward new products and virtual
production/sales, understanding production process, attending meetings-sales,
management production, Quality program redefined, revised organization chart, changed
Certifrcation program, established formal ‘customer’ visit tour, revamped Archives and
established company library and customer visit room, formalized employee recognition
programs, trial run of virtual product creation (stamp) for key customer visit cf l\/larch 2,
completed very successful audit for University group

MARCH:

Primary focus is hiring sales, training sales, generating leads, proactive programs for
MACO follow up, continue to provide my personal leads to sales people, firmly establish
real sales management leadership (DON) and standardize practices, pricing etc.,
Prioritize marketing programs and launch campaigns, begin revarnp/consolidation of 15
company websites, complete social media integration, delete obsolete stock products-
move to special orders only, finalize the ‘stock’ program team and process flow,
complete sales training manual, advance building improvement program, hire controller
and accounting clerk, work on employee watch list, critical hiresJ pursue personal sales
opportunities by Bill and Don, complete strategic plan, bring lrina up to speed, rehire
Edgar’s cost of order reportJ work on defining controllers primary focus (cost issues,
inventory, profitability, etc.), all sales people up to speed on new desk top software for
sales leads, monitor 4 tens program, reputation management campaign begins, press
release on CEO, Director of Marketing, Sales, Controller_-spaced out to illustrate
growth, Graco sale, ARl\/l equipment sale, complete Auburn move integration, reduce
work force in Kent, key article on ‘new’ company for use with lost customers, mentor
HR supervisor and bring all personnel files up to date, establish Board of Directors, upon
legal ability_rebrand/rename the company-integrate in all marketing programs,
collateral, websites, denne Dayton sales meeting schedules for 2017, roll out critical
marketing programs, work with individual sales people to increase effectiveness, focus
on stock product sales and inventory turns, define new market verticals and make
prospect calls by Bill and Don, define company IP (proprietary finishing techniques,
patents?, etc.), move sales people to full spectrum selling (MACO, NWTl\/_[, IMPORT),
establish company party line (positioning statement and elevator pitch), more maj or
customer invitations/visits, internship nom the university begins (we won one of seven
places) for website review and suggested revisions (technology centric).

Snap Shot of March Accomplishrnents and April Priorities

MARCH:

Rebuilding the sales organization-Marty in charge, Don moved on_ All sales people, Greg
and Erin part of the team. Looking for sales hires from competitors, focusing on strategic
partnerships to leverage sales growth-Bradford Exchange as an example Working with
sales team on major accounts and personal leads handed off to them. Brought in larger
accounts which resulted in near term business and longer term as partners New sales desk
top software in place lrinaj Director ofl\/larketing is in place l\/larketing is beginning lead
program by understanding each sales person’s specific needs. Entire marketing campaigns
and priorities have been defined and now being scheduled Our web sites and competitors
analyzed, web architecture, web design and social media integration are underway Full
analytics and metrics for next generation of web site (consolidate all 20 of our sites).
Working with contract comp any D4 Advanced Media-Hbrought on board an intern to help
define the navigational architecture which is his specialty Looking to bring on additional
interns in the computer graphics area and tool room to offset needs from Tom’s departure
Separated the stock business as a micro business, a customer now of the Mint, Paul is
tasked to manage the stock business and explore secondary-offshore manufacturing sources
for the business Developed stock business flow chart and resource requirements llired
Tim Sullivan to expand our military exchange presence Working to dispose of the Graco
stock or to integrate into the stock business lnterviewed and ready to hire Controller/CFO,
began time charge reconciliation with production jobsJ all raw material inventory in one
place~expect CF 0 to focus on cost accounting overall prohtability and inventory
management both raw materials and stock store Continuing to push key hires, resolving
H.R issues, new employee manual in place Cultural improvement programs working as
planned 4 x 10 work week fine tuning, reputation management program is underway with
first effort--a TV Feature called l\/lade in Nevada by Kolo 8 TV_interviews and nlming
the nrst week of April. ARM equipment sale pending, Auburn move integration continues,
reducing Kent workforce, lost customer program underway with admins, HR department
consolidation , realigned QA department/lead quality standards checklist, certification
program_weekly updates, symbiotic relationship with QA and Productionj standardized
customer visit/tour presentation, updated organization chart, PT’s updated, reorganized the
art department under Mike as well as die shop, standardized shipping costs with target
margins, standardized sales to art department check list, began lra Green relationship
rebuilding met with Chief of Fire Department on new product idea, major account sales

strategies_airplane, stamp, Bradford collections l\/lanagement visibility through lT
programs/ACT/Epicor by Paul~control board single source content Cornpensation
adjustments, personnel issues, building maintenance schedule and priorities dennedJ two

college tours for intern programs, completed corporate positioning statement, began overall
rebranding strategy plan '

APRIL:

New product development group being established-will develop Society of Medalist’s
lssue #130 as first product with Bradford Exchange and co-market along with a dozen other
medals horn past issues_first real effort to extend our marketing and sales reach Will
campaign for lost accounts and exploit existing customers with product variations
Working with l\/larty to define ‘real’ sales management reports/forecasts with focus on run
rate, backlog and major account strategies Working on entire marketing programs;
priorities and schedules, web strategies, sales leads, e~blast and phone calls to boost M.ACO
sales Need to begin Board of Directors formation, hire CFO (May 1 start date), begin

company rebraud program new vertical market/product definition, hire sales talent,¢

develop sales training consolidate websites, streamline stock storeJ update immediate
collateral needs, develop new marketing collateral prcgrarn, e-blasts to support stock store
and Sales people, continue Kent downsize, monitor Wisconsin program, explore additional
joint sales partners, sell off excess store inventory, raw material inventory and equipment
Continue QA program refinement through weekly meetings, encourage employee
empowerment, accountability mentality and mutual respect through interpersonal
communications skills, new quarterly newsletter, reputation management program, 'l`V
Prograrn-Made in Nevada, standardize price lists as we did shipping costs, explore Dick
lohnson new product ideas, mobile ‘design your own coin’ app investigation, single points
of failure analysis, China alternatives Tim Sullivan program, CDCcoin.com opportunities`,
continue building maintenance and clean-up programj press releases on company
beginning with new name followed by key employees etc., virtual sales catalogue of
'collections, new product ideas, AMAZON opportunity for new building based on 3D
program, stamp collectors list e-blast, MACO e-blast testimonials, Paul on lT programs,
sales program APl and EPICOR reports in conjunction with CFO, progress ‘move to china’
program of stock product to nee up Dayton production capacity, obsolete stock products
(special order only approach)7 explore Canada manufacturing over China for wine country
opportrmity, continue major account customer tours, become ‘tour’ hiendly, looking into
additional packaging alternatives to reduce dependency on single source and reduce
costs/lead times, EBAY and ETSY programs, turn on Amazon once store runs at 98% on

time, developing a seasonal snapshot of store related events for e-blasts, continue personal
actions with customers, work with Marty on pricing and margin decisions Explore pay per
click and other lead generating advertising programs, begin PR campaign to affirm our

market position over competitors Continue to build on employee’s strengths and focus on
a unified ‘can do’ culture.

ga

Dayton cure cost Analysis 08.17.18 -- v4.xlsx FRE 408
Stmetleent discussions

   

From: Nlark Calvert <"/o=first organization/cu=exchange administrative group

y (fydibohfZBspdlt)/cn=recipients/cn=a443e6d571cb4990baed6b223025f7a2-tod m">
To: Connie Hotf <mountainviews@sbcgloba|.net>
Date: Fri, 17 Aug 2018 1711 9:19 -0700

Attachments: Dayton Cure Cost Anaiysis 08.17‘1 8 -- v4.x|sx (43.91 kB)

FRE 408 Settlement Discussions

Connie

l worked most of the day with Mike on this ..

la short he has some strong view associated with the cure costs and the lease term

As for the cure, he thinks the painting is not required . . ..just cleaning ..

But

When you get down to the summary .. the major difference is the lease term. ..

He feels l month vs 2 month and give the market .. base upon discussion with other brokers
the marketing period is 4 months vs 8 months _. Sc in total you have 5 months to market the
building vs 10 months . .. That accounts for most of the reduction from the 500k. _. almost
lZOk down for this one item. ..

So.... Know this is less than you expected but this is where we are at. . .. At this pointl He is
` going to send to Al and discuss the market with Al and the cure period .. He thinks l should
just continue with the cure items and get it done in the next month . .. So. .. that is where we
are at. . . .. currently _.

Please review and then lets discuss .. still committed to hunting a solution and can force the
settlement at some point but not at SOOk and not at 350k. .. lets find a solution together ..
Thanks

Mark

3

§\

[;'|/

_m_w@~ .HQ mu=m_ U=._w O.:_U o\o®®.HHl

 

 

ounc.$.wmn:§om. Am.wm.bm@ vm_m.omww nnnnn§n e\sc.~»r

 

mm…"mmmw. nx_o.©c…
ccc.ccmw ~X.o.§l

eu=o.$.§@ E.S.H omns.\:§o@ .`..mmhcm~® mwmnmmmm

 

QEQOEMW m>.e mmw:e©w m@m.§w .X..mm

concessme E=onoe.E.D
33 25 mo wm conem:po …EEBOQ 130 ,H
§on wm absence vehme FEMCO

 

MQ=OEMN H=QEOH:QW UQmCQO.HAH

owen air we mm =ormm=ac _EW=BQQ 1309
onem %E>ooom EE@< UBQQEWM

 

 

 

alvin §§ a seas ssz ass

swanst swann a saw ash massess

seas m § s hanna §nmmw §§ sam essex siso< assess

Om~£ §§ _ €sessme assess

RQS m%§ _ . maas sham sam

eastern season s sss ass massess

N:§mnw - seeing Sns§ sss seem ss ad assess ass

sam §§ §§ essex sasc< assess

w@w,mm% w o~:@onom 252 cce :Eo© 5a 1309

ecause s sess ass s en §§

isoch sane e@sso edo §§
o _EQ.H E.E.H seem m mm_$A HEQQM mo._=U

occasist omni w dc morroon ce.SEO

uE=EEeM m ,.SU.~O woo© §on

 

 

 

M.:=N _.\1~ _r.:.u=/.i_ ._: .r_<

......:.2_..~_ :::::_c.v eve ._.:ZC ”::..J _:_x a._:,.v

 

...,...:._<_ ::__,¢.:A_
z::?..._:...,..:_ :_.::.i._:u.r.. x_:, …._~_,Y_

€’L

Re: AR|VI - Northwest Territoria| Eguipment Offer

From: CONN|E HOFF <mountainviews@sbcg|obal_net>
To: Ron Parr <ronparr@gmai]. com>

Cc: Nlark Calvert <mark@cascadecapitalgroup. com>, Nlike White <michael White@nwtmint. com>
Date: Tue, 01 Nov 2016 11:02:47 0700

Ron,

Thank you for your oEer. I ca11 cori§rm that on behalf of NWTM that your offer is accepted pending
approval from the Banl<ruptcy Court In the mean time please mail a copy of your offer to the address
below with your deposit check check of $14,500.00 representing 10 percent of the total sales price

lust to review the terms again; The equipment is being offered Where is as is and Witliout any Warranty.
You are responsible for the loading and transportation charges and costs_ NWTM personnel will disconnect
the equipment from the electrical Service and drain out the glycol from the coolaut lines. You will have to
schedule a time to pickup the equipment with Milce White, the production manager after court approval and
after you have transferred the balance of the payment Tlie balance of the payment must be received within
10 days aier court approval and the pickup of the equipment must occur within 30 days after court
approval

Mailing Address;
Northwest Tenitorial Mint
P. O.Box 2 148
Auhu.rn,WA 98071-2148

Physical Address:
Northwest Territorial Mint
80 East Airparlc Vista Blvd.
Dayton,NV 8 9403
775-246-6000

 

On Tue, 11/1!16, Ron Parr <r`orlparr@gmail.com> wrote:

Subj ect: ARM - Northwest Territorial Equipruent OHer
To: "Counie Hoff“ <rnountainviews@sbcglobal.net>
Date; Tuesday, Noveruber 1, 2016, 10:22 AM

I-ll Bob,

'l`he oHer we discussed is attached to this

email. Thanks for all of your help! As soonas

you have specifics on the other pieces of equipment let me
lmow, and we'll write up an offer on those

also.

Kindly,

Ron ParrARl\/l Indusuies,

LLCSSS West Main St.Santaquin, Utali

84655(801) 360-7063

Sec°nd Su" 1113 E .

     

From: CONN|E HOFF <mountainviews@sbcgloba|.net>
To: Ron Parr <ronparr@gmail.com>

Cc: Nlar|< Ca|vert <mark@cascadecapita!group.com>, Mike White <michael.White@nwtmint.com>
Date: Sat, 05 Nov 2016 16:04:50 -0700

Dear Mr.Ron Parr,

Thank you for your second oHer for additional Surplus NWTN Equipment received today l can confirm
that on behalf of NW'IM that your oiier is accepted pending approval‘from the Banlcruptcy Court In the
mean time please mail a copy of your offer to the address below with your deposit check check of
$5,100.00 representing 10 percent of the total sales price

lust to review the terms again; The equipment is being offered where is as is and without any warranty
You are responsible for the loading and transportation charges and costs NWTM personnel will disconnect
the equipment from the electrical service and drain out the glycol from the cooiant lines. You will have to
schedule a time to pickup the equipment with Mike White, the production manager after court approval and
after you have transferred the balance of the payment Tlie balance of the payment must be received within

' 10 days after court approval and the pickup of the equipment must occur within 30 days after court
approval

Mailing Address:
Northwest Territorial Mint
P.O.Box 2148
Auburn,WA 98071~2148

Physical Address:
Northwest Territorial Mint
80 East Airpark Vista Blvd.
Dayton,NV 89403
775~246-6000

Beat regards

Bob Hoff

J'~‘.’*"'de' RU'“

   

From: Mark Calvert <"/o=tiist organization/ou=exchange administrative group
(tydiboht235pdit)/cn=recipients/cn=a443e6d57i cb4990baed6b22a025f7a2-tod m">

To: Connie Hotf <mountainviews@sbcglobai.net>

Date: lVlon, 05 Dec 2016 12:20:25 -0800

FYI
Marl<

----- Original Message-----

From: Gean`n, Milre [mailto:Milce.Gearin@dgates.com]
Sent: Monday, December 05, 2016 11:20 AM

To: Mark Calvert

Subject: R_E: Judge's Ruling

Wc ordered them already Will have it this week.

---~~Original Message -----

From: Mark Calvert [mailto:mark@cascadecapitalgroup.corn}
Sent: Monday, December 05, 2016 11:13 AM

To: Gearin, Mike

Subject: FW: Judge's Ruling

Can you help me get a copy...
Mark

----- Original Message~----

From: Connie Hoft [mailto:mountainviews@sbcglobal.net]
Sent: Monday, Decen‘iher 05, 2016 11:01 AM

To: Mark Calvert

Subject: Judge's Ruling

Hi Mark,

When we spoke last Thursday you promised to forward me a copy of the ludge's ruling l would really
appreciate a copy. Also, Bob is wondering what you would like him to tell Ron Parr with regard to the
equipment for which you are currently holding his deposits

Thank you,

Connie

Sent from my iPad

This electronic message contains information from the law firm of K&L Gates LLP. The contents may be
privileged and confidential and are intended for the use of the intended addressee(s) only. li` you are not an
intended addressee, note that any disclosure, copying, distribution or use of the contents of this message is

prohibited Ii`you have received this e-rnail in error, please contact me at
Mike.Geann@ldgates.com<rnailto:l\/l'ike.Gearin@l<lgates.com>.-S

§‘t

